Lipscomb, J.
In this case, a motion has been submitted to dismiss the appeal, on the ground that the appeal bond was made after the death of the obligees. It is clear, that the bond, so made, is a nullity; and as, according to the decisions of this Court, an appeal bond is essential to the exercise of the jurisdiction of the Court, by appeal, the motion to dismiss must be sustained. A question of practice was made, as to how the fact of the death of the pbligee, before the bond was made, shall be proven in this Court. We have no doubt that *100it is competent to show the fact by affidavit, as has been done in this case. See case of Harris v. Hopson, 5 Tex. R. 529.
Appeal dismissed.